Citation Nr: 9933363	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-13 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to July 30, 1997, 
for service connection for chondromalacia patella with 
degenerative changes of the right knee.

2.  Entitlement to an effective date prior to July 30, 1997, 
for service connection for chondromalacia patella status post 
patellar tendon realignment with degenerative changes of the 
left knee.

3.  Whether the rating decision of November 25, 1977, was 
clearly and unmistakably erroneous in denying service 
connection for bilateral knee disorders.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1973 to October 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted entitlement to service 
connection for chondromalacia patella of the right knee with 
degenerative changes and chondromalacia patella of the left 
knee status post tendon realignment with degenerative 
changes, assigning an effective date of July 30, 1997, for 
service connection for the disorders of both knees.  The 
veteran has also appealed a rating decision in which the RO 
determined that a November 25, 1977, rating decision in which 
the RO denied service connection for bilateral knee disorders 
did not constitute clear and unmistakable error (CUE).


FINDINGS OF FACT

1.  A November 1977 rating decision, which the veteran did 
not appeal, denied service connection for recurrent 
dislocation of the left knee, postoperative with 
chondromalacia, and chondromalacia of the right knee.

2.  In April 1996, the veteran filed a claim for service 
connection by way of aggravation for bilateral knee 
disorders.

3.  In July 1997, the veteran withdrew his appeal of a July 
1996 rating decision in which the RO determined that he had 
not submitted new and material evidence to reopen a claim for 
service connection for bilateral knee disorders.

4.  A May 1998 rating decision granted service connection for 
chondromalacia patella with degenerative changes of the right 
knee and chondromalacia status post patellar tendon alignment 
with degenerative changes of the left knee, and awarded a 10 
percent rating for each knee, effective from July 30, 1997.

5.  The claim that was adjudicated in the May 1998 rating 
decision was filed on July 30, 1997.

6. The veteran has essentially argued that the RO did not 
properly weigh and evaluate the evidence in November 1977; he 
has not identified any fact known at the time which was not 
before the adjudicator or any statutory or regulatory 
provision extant at the time which was misapplied.


CONCLUSIONS OF LAW

1.  The RO's November 1977 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  The RO's July 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

3.  An effective date prior to July 30, 1997, for service 
connection for chondromalacia patella with degenerative 
changes of the right knee and chondromalacia status post 
patellar tendon realignment with degenerative changes of the 
left knee is not warranted. 38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (1999).

4.  The veteran has not raised a valid claim of CUE in the 
November 1977 rating decision which denied service connection 
for bilateral knee disorders.  38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Dates

Initially, the Board has determined that this is a matter in 
which the law, as opposed to the evidence, is dispositive of 
the issue.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has observed that the use of the 
statutory term "well grounded" should be confined to 
matters in which the evidence is dispositive. Therefore, in 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case 
for failure to present a well-grounded claim); Cf. FED. R. 
CIV. P. 12(b)(6).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim to reopened 
after final adjudication, or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable exception is found at 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(1999).  Under the regulation, the effective date of an award 
of direct service connection (rather than presumptive service 
connection) is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Separation from service means separation under 
conditions other than dishonorable from continuous active 
service which extended from the date the disability was 
incurred or aggravated.

In this case, the facts are not in dispute.  The veteran's 
active service ended in October 1977.  He was denied service 
connection for a bilateral knee disorder by a November 25, 
1977, rating decision, of which he was informed by letter 
dated December 5, 1977.  He did not appeal that decision and 
it became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  On several 
occasions between late 1980 and 1982, he attempted to reopen 
his claim or to appeal the denial of service connection.  On 
each occasion, the RO informed him that it was too late to 
appeal the 1977 denial, and that he must submit new and 
material evidence to reopen his claim.  In April 1996, he 
filed another claim for service connection for knee 
disorders, claimed as being aggravated during his active 
military service.  In a July 1996 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  Although the veteran 
initiated an appeal of that decision by filing a notice of 
disagreement, the decision became final after the veteran 
withdrew his appeal in writing in July 1997.  In the same 
document the veteran filed another informal claim with the RO 
for service connection for the knee disorders by way of 
aggravation.

After the denial of his claim for service connection for knee 
disorders in 1977, the veteran did not refile his claim until 
April 1996.  (He attempted to reopen the claim in December 
1980 and on later dates, but did not submit new evidence).  
Thus, the exception found at 38 U.S.C.A. § 5110(b)(1) does 
not apply in this case.  Under such circumstances, the law 
provides that the effective date of the grant of service 
connection can be no earlier than the date of the claim to 
reopen after final adjudication.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (1999).  That date is July 30, 1997.

The regulations concerning claims are found at 38 C.F.R. 
§ 3.150 et seq., and the Board has carefully considered 
whether they provide a basis for finding that the veteran's 
date of claim was earlier than July 30, 1997.  Under 
38 C.F.R. § 3.155(a), any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

As the veteran withdrew his appeal of the RO's July 1996 
rating decision (of which he was notified on August 6, 1996), 
that decision is final.  The next communication after the 
July 1996 rating decision from the veteran indicating an 
intent to reopen his claim of entitlement to service 
connection for left and right knee disorders was his informal 
claim filed on July 30, 1997.

The Board concludes that the claim of entitlement to an 
effective date prior to July 30, 1997, has no basis under the 
law.  In circumstances such as this, where the law is 
dispositive, the claim may be denied because of the absence 
of legal merit or the lack of entitlement under law.  See 
Sabonis, supra.

II.  CUE

The veteran has asserted that the original decision which 
denied entitlement to service connection for left and right 
knee disorders was clearly erroneous.  The veteran and his 
representative have argued that such decision should be 
reversed because it was based on clear and unmistakable 
error.  During his testimony before a hearing officer in 
December 1998, the veteran asserted that the RO made a "bad 
decision" in 1977 when it denied service connection for 
bilateral knee disorders.  He did not allude to errors of 
fact or misapplication of laws or regulations.  He testified 
before the undersigned Member of the Board that service 
connection for his knee disabilities should have been granted 
immediately after his separation from service, as the record 
demonstrated a diagnosis of chondromalacia of the left knee 
and treatment for right knee symptoms, with worsening of 
disability during active service.  Again, the veteran did not 
allude to facts which were known at the time which were not 
considered or regulations or laws which were misapplied.

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 5112(b); 
38 C.F.R. § 3.105 (1999).  The Court has held that for there 
to be a valid claim of clear and unmistakable error, there 
must have been an error in the prior adjudication of the 
claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were improperly 
applied.  Id.  Clear and unmistakable error is error that is 

undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.

Id. at 313-314.  To establish clear and unmistakable error, 
it must be further demonstrated that the claimed error, when 
called to the attention of later reviewers, compels a 
different conclusion to which reasonable minds could not 
differ.  See Fugo v. Brown, 6 Vet. App. 40 (1993), en banc 
review denied, 6 Vet. App. 162 (1994)  The Court stated

that simply to aver that there was CUE in 
a case is not sufficient to raise the 
issue. . . .  It must always be 
remembered that CUE is a very specific 
and rare kind of "error."  It is the 
kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. . 
. .  If a claimant appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity of what the error 
is and . . . persuasive reasons must be 
given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decision are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Id. at 43-44.  The appellant and his representative have 
asserted, in essence, that the RO did not properly weigh and 
evaluate the evidence.  A claim that the evidence was 
improperly weighed or that the decision was wrong does not 
constitute a CUE claim.  Phillips v. Brown, 10 Vet. App. 25 
(1997).  They have not identified any fact known at the time 
which was not before the adjudicator or any statutory or 
regulatory provision extant at the time which was misapplied.  
The Board concludes that the claim of clear and unmistakable 
error has not been properly raised.


ORDER

Entitlement to an effective date prior to July 30, 1997, for 
service connection for chondromalacia patella with 
degenerative changes of the right knee and for chondromalacia 
status post patellar tendon alignment with degenerative 
changes of the left knee, is denied.

Having failed to properly raise the issue of whether the 
November 25, 1977, decision which denied entitlement to 
service connection for bilateral knee disorders was based on 
clear and unmistakable error, the claim is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

